Opinion issued October 2, 2014




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00401-CV
                           ———————————
                         FORREST KING, Appellant
                                       V.
                         LUCINDA SILVA, Appellee



              On Appeal from the 309th Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2013-06254


                         MEMORANDUM OPINION

      Appellant, Forrest King, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order

Regarding Fees Charged in the Supreme Court, in Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 13-9127 (Tex. Aug. 16, 2013). After being notified by the Clerk of this Court

on June 5, 2014, that this appeal was subject to dismissal, appellant did not

respond. See TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 42.3(b), (c). We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                           2